                                                                           JS-6
1    JOHN BULGOZDY (Cal. Bar No. 219897)
     Email: bulgozdyj@sec.gov
2    SARAH S. NILSON (Cal. Bar No. 254574)
     Email: nilsons@sec.gov
3
     Attorneys for Plaintiff
4    Securities and Exchange Commission
     Michele Wein Layne, Regional Director
5    Katharine Zoladz, Associate Regional Director
     Amy J. Longo, Regional Trial Counsel
6    444 S. Flower Street, Suite 900
     Los Angeles, California 90071
7    Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
                                     Western Division
11
12
13
14    SECURITIES AND EXCHANGE                    Case No. CV 21-434-GW-ASx
      COMMISSION,
15                                               FINAL JUDGMENT AGAINST
                   Plaintiff,                    DEFENDANT ABHI BATRA A/K/A
16                                               ABHIMANYU BATRA
             vs.
17                                               Date:    June 14, 2021
      ABHI BATRA A/K/A ABHIMANYU                 Time:    8:30 a.m.
18    BATRA,                                     Judge:   Hon. George Wu
19                                               Place:   Courtroom 9D
                   Defendant.
20
21
22
23
24
25
26
27
28

                                           1
1          The Securities and Exchange Commission (“SEC”) having filed a Complaint
2    on January 15, 2021, and this Court having granted the Commission’s Motion for
3    Default Judgment Against Abhi Batra a/k/a Abhimanyu Batra (“Batra” or
4    “Defendant”):
5                                                    I.
6          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
7    permanently restrained and enjoined from violating, directly or indirectly, Section
8    10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
9    78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
10   any means or instrumentality of interstate commerce, or of the mails, or of any
11   facility of any national securities exchange, in connection with the purchase or sale of
12   any security:
13         (a)       to employ any device, scheme, or artifice to defraud;
14         (b)       to make any untrue statement of a material fact or to omit to state a
15         material fact necessary in order to make the statements made, in the light of the
16         circumstances under which they were made, not misleading; or
17         (c)       to engage in any act, practice, or course of business which operates or
18         would operate as a fraud or deceit upon any person.
19         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
20   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
21   binds the following who receive actual notice of this Final Judgment by personal
22   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
23   attorneys; and (b) other persons in active concert or participation with Defendant or
24   with anyone described in (a).
25                                                   II.
26         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that pursuant to
27   Section 21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)], Defendant is
28   permanently restrained and enjoined from (a) directly or indirectly opening a

                                                 2
1    brokerage account without first providing to the brokerage firm a copy of the
2    complaint filed in this matter and any resulting judgment, and (b) directly or
3    indirectly accessing any brokerage account of any third-party, including doing so
4    with the consent of the account holder, without first providing to the brokerage firm a
5    copy of the complaint filed in this matter and any resulting judgment.
6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
7    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
8    binds the following who receive actual notice of this Final Judgment by personal
9    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
10   attorneys; and (b) other persons in active concert or participation with Defendant or
11   with anyone described in (a).
12                                             III.
13         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
14   Defendant is liable for disgorgement of $665,211.00, representing the sum of net
15   profits gained and net losses avoided as a result of the conduct alleged in the
16   Complaint, together with prejudgment interest thereon in the amount of $6,577.16,
17   and a civil penalty in the amount of $195,047.00 pursuant to Exchange Act Section
18   21(d)(3)(B)(iii) [15 U.S.C. § 78u(d)(3)(B)(iii)]; see also SEC Release No. 34-90874,
19   dated January 8, 2021 (effective January 15, 2021). Defendant shall satisfy this
20   obligation by paying $866,835.16 to the Securities and Exchange Commission within
21   30 days after entry of this Final Judgment.
22         Defendant may transmit payment electronically to the SEC, which will provide
23   detailed ACH transfer/Fedwire instructions upon request. Payment may also be made
24   directly from a bank account via Pay.gov through the SEC website at
25   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
26   check, bank cashier’s check, or United States postal money order payable to the
27   Securities and Exchange Commission, which shall be delivered or mailed to
28                Enterprise Services Center

                                                      3
1                 Accounts Receivable Branch
2                 6500 South MacArthur Boulevard
3                 Oklahoma City, OK 73169
4    and shall be accompanied by a letter identifying the case title, civil action number,
5    and name of this Court; Batra as a defendant in this action; and specifying that
6    payment is made pursuant to this Final Judgment.
7          Defendant shall simultaneously transmit photocopies of evidence of payment
8    and case identifying information to the SEC’s counsel in this action. By making this
9    payment, Defendant relinquishes all legal and equitable right, title, and interest in
10   such funds and no part of the funds shall be returned to Defendant.
11         The SEC may enforce the Court’s judgment for disgorgement and prejudgment
12   interest by using all collection procedures authorized by law, including, but not
13   limited to, moving for civil contempt at any time after 30 days following entry of this
14   Final Judgment.
15         The SEC may enforce the Court’s judgment for penalties by the use of all
16   collection procedures authorized by law, including the Federal Debt Collection
17   Procedures Act, 28 U.S.C. § 3001 et seq., and moving for civil contempt for the
18   violation of any Court orders issued in this action. Defendant shall pay post
19   judgment interest on any amounts due after 30 days of the entry of this Final
20   Judgment pursuant to 28 U.S.C. § 1961. The SEC shall hold the funds, together with
21   any interest and income earned thereon (collectively, the “Fund”), pending further
22   order of the Court.
23         The SEC may propose a plan to distribute the Fund subject to the Court’s
24   approval. Such a plan may provide that the Fund shall be distributed pursuant to the
25   Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The
26   Court shall retain jurisdiction over the administration of any distribution of the Fund
27   and the Fund may only be disbursed pursuant to an Order of the Court.
28         Regardless of whether any such Fair Fund distribution is made, amounts

                                                    4
1    ordered to be paid as civil penalties pursuant to this Judgment shall be treated as
2    penalties paid to the government for all purposes, including all tax purposes. To
3    preserve the deterrent effect of the civil penalty, Defendant shall not, after offset or
4    reduction of any award of compensatory damages in any Related Investor Action
5    based on Defendant’s payment of disgorgement in this action, argue that he is entitled
6    to, nor shall he further benefit by, offset or reduction of such compensatory damages
7    award by the amount of any part of Defendant’s payment of a civil penalty in this
8    action (“Penalty Offset”). If the court in any Related Investor Action grants such a
9    Penalty Offset, Defendant shall, within 30 days after entry of a final order granting
10   the Penalty Offset, notify the SEC’s counsel in this action and pay the amount of the
11   Penalty Offset to the United States Treasury or to a Fair Fund, as the SEC directs.
12   Such a payment shall not be deemed an additional civil penalty and shall not be
13   deemed to change the amount of the civil penalty imposed in this Judgment. For
14   purposes of this paragraph, a “Related Investor Action” means a private damages
15   action brought against Defendant by or on behalf of one or more investors based on
16   substantially the same facts as alleged in the Complaint in this action.
17                                              IV.
18         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
19   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
20   11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
21   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
22   amounts due by Defendant under this Final Judgment or any other judgment, order,
23   consent order, decree or settlement agreement entered in connection with this
24   proceeding, is a debt for the violation by Defendant of the federal securities laws or
25   any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
26   the Bankruptcy Code, 11 U.S.C. §523(a)(19).
27
28                                                    V.

                                                      5
1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
2    shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
3    Final Judgment.
4
5
6    Dated: June 14, 2021
                                             HON. GEORGE H. WU
7                                            U.S. DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    6
